Case: 1:17-md-02804-DAP Doc #: 2910 Filed: 11/06/19 1 of 2. PageID #: 429369




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                      CONDITIONAL TRANSFER ORDER (CTO í118)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,806 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:

                       Nov 06, 2019
                                                      John W. Nichols
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 2910 Filed: 11/06/19 2 of 2. PageID #: 429370




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                    MDL No. 2804



                   SCHEDULE CTOí118 í TAGíALONG ACTIONS



  DIST      DIV.      C.A.NO.       CASE CAPTION


KENTUCKY WESTERN

                                    Bowling GreeníWarren County Community Hospital
  KYW         1       19í00148      Corporation et al v. Purdue Pharma L.P., et al.Opposed 11/5/19

MASSACHUSETTS

                                    Town of Andover v. Teva Pharmaceuticals USA Inc et
   MA         1       19í12117      al

NEW HAMPSHIRE

                                    Coos County et al v. Teva Pharmaceuticals USA, Inc. et
   NH         1       19í01095      al
   NH         1       19í01097      Carroll County v. Teva Pharmaceuticals USA, Inc. et al

PENNSYLVANIA MIDDLE

                                    West Pittston, Pennsylvania v. The Purdue Frederick
  PAM         3       19í01780      Company, Inc., et al

TENNESSEE MIDDLE

  TNM         3       19í00885      Rhodes et al v. Rhodes Technologies, Inc. et al Opposed 11/4/19
